                 ***EXECUTION SCHEDULED FOR JULY 17, 2020***

                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF IOWA
                                CENTRAL DIVISION


DUSTIN LEE HONKEN,                   )
                                     )
                      Movant,        )
                                     )    No. 3:01-cr-03047-LTS-KEM-1
       v.                            )    CAPITAL CASE
                                     )
UNITED STATES OF AMERICA,            )
                                     )
                      Respondent.    )


  BRIEF IN SUPPORT OF MOTION TO DECLARE THE BUREAU OF PRISONS’S
 NOTICE SCHEDULING DUSTIN LEE HONKEN’S EXECUTION NULL AND VOID




                                          Timothy Kane
                                          Assistant Federal Defender
                                          Shawn Nolan
                                          Chief, Capital Habeas Unit
                                          Federal Community Defender Office
                                          for the Eastern District of Pennsylvania
                                          601 Walnut Street, Suite 545 West
                                          Philadelphia, PA 19106
                                          215-928-0520 (phone)
                                          215-928-0826 (fax)
                                          Timothy_Kane@fd.org
                                          Shawn_Nolan@fd.org

                                          Attorneys for Dustin Honken
Dated: July 8, 2020




    Case 3:01-cr-03047-LTS-KEM Document 810-1 Filed 07/08/20 Page 1 of 14
                                                   TABLE OF CONTENTS



INTRODUCTION .......................................................................................................................... 1
FACTUAL BACKGROUND ......................................................................................................... 2
I.        ABSENT A FORMAL TRANSFER, THIS COURT RETAINS SOLE AUTHORITY
          REGARDING HOW AND WHEN MR. HONKEN’S SENTENCE OF DEATH SHALL
          BE EXECUTED. BOP’S ULTRA VIRES ACTION SETTING A JULY 17, 2020, DATE
          IS NULL AND VOID. ........................................................................................................ 4
          A.         Federal Courts Have Had Sole Authority to Order Implementation of a Sentence
                     of Death Since at Least As Early as 1830 ............................................................... 4
          B.         DOJ’s Regulations Governing Implementation of Death Sentences Confirm Its
                     Lack of Inherent Authority to Set an Execution Date............................................. 6
CONCLUSION ............................................................................................................................. 11




                                                                     i

      Case 3:01-cr-03047-LTS-KEM Document 810-1 Filed 07/08/20 Page 2 of 14
        Dustin Lee Honken (“Mr. Honken”), by his undersigned counsel, respectfully requests

that this Court issue an order declaring his currently scheduled execution date—July 17, 2020—

null and void. The Government’s attempt to carry out Mr. Honken’s execution on July 17, 2020,

pursuant to the purported “notice” it has provided to him and to this Court, violates its own

regulations and is an attempt to exercise authority it does not have.

                                         INTRODUCTION

        The power to order implementation of a death sentence vests solely in the courts. This

Court’s judgment can be implemented by the Department of Justice (DOJ) (and by extension the

Bureau of Prisons (BOP)) only upon a specific delegation of authority to do so. That delegation

can occur in two ways: by Congressional action or, pursuant to 28 C.F.R. § 26.2, upon submission

of a proposed order by the Government that is entered by this Court. Neither has occurred here.

DOJ concedes that Congress has never delegated this power to the BOP, as set out below. Thus,

DOJ cannot lawfully implement a death sentence, and its attempt to unilaterally set an execution

date and carry out the sentence is a legal nullity.

        As discussed below, this practice is not a mere formality, and obtaining that order is not

optional. It is a compulsory step in ensuring that the Court’s sole authority to impose a death

sentence is properly delegated to the executive agency that seeks to carry out the execution. 28

C.F.R. § 26.2 states in full:

        Proposed Judgment and Order.

        (a) Whenever this part becomes applicable, the attorney for the government shall
        promptly file with the sentencing court a proposed Judgment and Order. The
        proposed Judgment and Order shall state, in addition to any other matters required
        by law or otherwise appropriate, that:

                (1) The sentence shall be executed by a United States Marshal designated
                by the Director of the United States Marshals Service;

                (2) The sentence shall be executed by intravenous injection of a lethal


                                                  1
    Case 3:01-cr-03047-LTS-KEM Document 810-1 Filed 07/08/20 Page 3 of 14
                 substance or substances in a quantity sufficient to cause death;

                 (3) The sentence shall be executed on a date and at a place designated by
                 the Director of the Federal Bureau of Prisons; and

                 (4) The prisoner under sentence of death shall be committed to the
                 custody of the Attorney General or his authorized representative for
                 appropriate detention pending execution of the sentence.

       (b) The attorney for the government shall append to the proposed Judgment and
       Order a Return by which the designated United States Marshal may inform the
       court that the sentence of death has been executed.
28 C.F.R. § 26.2 (emphasis added).

       It is only through such an order that agencies and sub-agencies of the executive branch,

namely DOJ and the BOP, are provided with the authority to conduct an execution, including the

selection of a date and location. Id. That transfer of power did not occur here. This was a crucial

omission: DOJ is without authority to carry out Mr. Honken’s death sentence on July 17, 2020. Its

June 15, 2020, letter to Mr. Honken scheduling his execution is without legal basis.

                                   FACTUAL BACKGROUND

       Mr. Honken was sentenced to death in 2005 in this Court pursuant to the Federal Death

Penalty Act (“FDPA”), 18 U.S.C. §§ 3591-3598. In 2013, Judge Reade granted in part, and denied

in part, Mr. Honken’s § 2255 motion to vacate, correct, or set aside his sentence. Honken v. United

States, 42 F .Supp. 3d 937, 1197 (N.D. Iowa 2013). Judge Reade ordered that count eight through

count twelve of Mr. Honken’s superseding indictment be vacated and that an amended judgment

be issued reflecting this change, and otherwise denied relief on his claims. Id. at 1197. See Ex. A,

Am. J. Criminal Case, United States v. Honken, No. 3:01-cr-3047-LTS, ECF No. 804 (N.D. Iowa

Oct. 8, 2013).

       On Monday, June 15, 2020, the U.S. Department of Justice announced publicly that

Attorney General William Barr had directed the BOP, a sub-agency within the DOJ, to set



                                                  2
    Case 3:01-cr-03047-LTS-KEM Document 810-1 Filed 07/08/20 Page 4 of 14
execution dates against Mr. Honken and three other men. 1 On the same day, Mr. Honken, who is

incarcerated at the United States Penitentiary in Terre Haute, Indiana (“USP Terre Haute”),

received a letter from Warden T.J. Watson informing him that “a date has been set for the

implementation of your death sentence, pursuant to the Amended Judgment and Order issued on

October 8, 2013, by Chief Judge Linda R. Reade of the United States District Court for the

Northern District of Iowa.” 2 The letter purported to be the “official notification that pursuant to

Title 28, Code of Federal Regulations, Section 26.3(a)(1), the Director of the Federal Bureau of

Prisons has set July 17, 2020, as the date for your execution by lethal injection.” 3 The Court was

copied on this letter and a separate notice was filed in this Court. See United States v. Honken, No.

3:01-cr-3047-LTS, ECF No. 807 (N.D. Iowa June 15, 2020).

          The Government, however, never filed a proposed judgment and order in this Court as is

required under 28 C.F.R. § 26.2 to exercise such authority. As the Government acknowledged just

months ago:

          The regulations require federal prosecutors to propose to the sentencing court that
          any death sentence be implemented by lethal injection on a date and at a place
          designated by the BOP Director. 28 C.F.R. Section 26.2.

Ex. C, Defs.’ Opp’n Pl. Honken’s Mot. Prelim. Inj., No. 1:19-mc-00145-TSC, ECF No. 36 at 20

(D. D.C. Nov. 1, 2019) (emphasis added). Yet the Government did not obey 28 C.F.R. § 26.2.

Counsel for the Government are rushing Mr. Honken’s execution without obtaining the requisite

order necessary from this Court since his amended judgment was issued in 2013. 4



    1
       U.S. Department of Justice, “Executions Scheduled for Four Federal Inmates Convicted of Murdering Children”
(June 15, 2020), https://www.justice.gov/opa/pr/executions-scheduled-four-federal-inmates-convicted-murdering-
children#:~:text=Barr%20today%20directed%20the%20Federal,raped%20the%20children%20they%20murdered.
(last visited July 7, 2020).
     2
       Ex. B (Letter from Warden T.J. Watson to Dustin Honken (June 15, 2020)).
     3
       Id.
     4
       Undersigned counsel have diligently searched their files the court dockets, and all correspondence pertaining to
the docket in United States v. Honken, No. 3:01-cr-3047-LTS (N.D. Iowa), and there is no indication the Government


                                                          3
        Case 3:01-cr-03047-LTS-KEM Document 810-1 Filed 07/08/20 Page 5 of 14
I.       ABSENT A FORMAL TRANSFER, THIS COURT RETAINS SOLE AUTHORITY
         REGARDING HOW AND WHEN MR. HONKEN’S SENTENCE OF DEATH
         SHALL BE EXECUTED. BOP’S ULTRA VIRES ACTION SETTING A JULY 17,
         2020, DATE IS NULL AND VOID.

         The authority regarding when and how to implement Mr. Honken’s death sentence rests

solely with this Court, and authorization to act can be granted to BOP only through a formal order

consistent with the regulations. This is made clear by the history of the federal death penalty and

is supported by the arguments the Government relied on when adopting DOJ regulations

concerning implementation of executions.

         A.       Federal Courts Have Had Sole Authority to Order Implementation of a
                  Sentence of Death Since at Least As Early as 1830

         Federal district courts have overseen the implementation of death sentences, including the

setting of execution dates, in federal capital cases since the early years of the Republic. Those

oversight duties and powers have continued unabated since their creation pursuant to the Judiciary

Act of 1789, 1 Stat. 73 (1789), and since the earliest federal criminal statute codifying capital

offenses was passed by the First Congress in 1790. See 1 Stat. 112 (1790) (“An Act for the

Punishment of Certain Crimes Against the United States”). Indeed, historically, it was the

sentencing court that selected the execution date and, with the assistance of United States

Marshals, implemented the death penalty in cases before it. 5



filed a proposed judgment and order pursuant to the various requirements set forth in § 26.2; nor is there any indication
that the Court entered an order corresponding with such a proposed judgment and order, which must, pursuant to §
26.2, contain specific language related to implementation of the death sentence.
     5
       In the case of Thomas Bird, for example—the first federal execution since the establishment of the federal
courts—the Hon. David Sewall issued a “Writ or Warrant of Execution from the District Court to the Marshall” to
carry out Thomas Bird’s death sentence “at the Time mentioned in the Judgment”; Mr. Bird was executed on June 25,
1790. See “To George Washington from Thomas Bird, 5 June 1790,” n.1, Founders Online, National Archives,
https://founders.archives.gov/documents/Washington/05-05-02-0299. [Original source: The Papers of George
Washington, Presidential Series, vol. 5, 16 January 1790 – 30 June 1790, ed. Dorothy Twohig, Mark A. Mastromarino,
and Jack D. Warren. Charlottesville: University Press of Virginia, 1996, pp. 478–481.],
https://founders.archives.gov/documents/Washington/05-05-02-0299 (last visited July 7, 2020). Similarly, in the last
execution carried out before the Supreme Court invalidated death penalty statutes in Furman v. Georgia, 408 U.S. 238
(1972), Ex.. B, Docket Sheet, United States v. Victor Feguer, No. 7-6031 (N.D. Iowa), the district court ordered, on


                                                           4
     Case 3:01-cr-03047-LTS-KEM Document 810-1 Filed 07/08/20 Page 6 of 14
          In the early 1800s a patchwork system had developed whereby the federal courts simply

deferred to state court practice on authority for setting execution dates: In states where governors

set execution dates, the President would issue the order, and in states where courts set dates, the

federal district court would follow suit.

          In 1830, President Andrew Jackson, through the Attorney General, ended this scattershot

arrangement declaring that the President would no longer issue warrants of execution in capital

cases and the district court would have sole authority to execute the sentence under law:

          I am instructed by [President Jackson] to inform you that he has, after mature
          deliberation, determined in all cases to leave the execution of the sentence of the
          law to the direction of the court, in full confidence that the courts will give a
          reasonable time for the interposition of executive clemency in cases where it ought
          to be interposed.

J.N. Macpherson Berrien, 20 Op. Atty. Gen. 344 (1830).

          In the intervening decades, President Andrew Jackson’s order remained controlling law

and was incorporated into federal court practice. See Caleb Cushing, 7 Op. Atty. Gen. 561 (1855)

(“Such is now the established practice. The court sentences, and fixes the day of execution; and

unless the President interpose, the Marshal of the United States proceeds to execution in due

time.”)

          This remains the law to this day: a district court has the authority to schedule execution

dates for defendants it has sentenced to death. This authority remains solely with the Court unless

and until it is shared by entry of a judicial order. 6




November 2, 1963, that, “subject to interposition of executive clemency, said imposed death sentence by hanging
scheduled for January 15, 1963 at approximately 5:30 a.m. at Iowa State Penitentiary at Fort Madison, Iowa.”
    6
      Congress has never limited the district court’s power to set execution dates, including when it passed the Federal
Death Penalty Act (“FDPA”) in 1994, which governs Mr. Honken’s case.


                                                           5
     Case 3:01-cr-03047-LTS-KEM Document 810-1 Filed 07/08/20 Page 7 of 14
         B.       DOJ’s Regulations Governing Implementation of Death Sentences Confirm
                  Its Lack of Inherent Authority to Set an Execution Date

         Between the repeal of the 1937 Act and the passage of the FDPA, DOJ issued rules for

“Implementation of Death Sentences in Federal Cases”—the same rules that the BOP Director

invoked in his June 15, 2020, “notification” letter to Mr. Honken about his execution date, 7 and

that the DOJ attorney cited in his Notice Regarding Execution Date filed in this Court. 8 See 58

Fed. Reg. 4898-01 (Jan. 19, 1993) (codified at 28 C.F.R. pt. 26). The rules, signed by then-Attorney

General William Barr, went into effect on February 18, 1993, and clearly reflect DOJ’s

understanding that BOP’s authority to set an execution date is solely derivative of the long-

standing power of the federal district court.

         For instance, in response to a comment during the rulemaking process suggesting that the

implementation regulations were an improper delegation of congressional authority in violation of

Chevron U.S.A., Inc. v. National Resources Defense Council, Inc., 467 U.S. 837, 843 (1984), DOJ

stated that no such problem existed because it was not based on congressional authorization at all:

         As for the Justice Department’s “delegated authority,” the Department does not
         need explicit authority to issue regulations establishing death penalty procedures.
         The Department is authorized to rely on the authority of the federal courts, acting
         pursuant to the All Writs Act, 28 U.S.C. § 1651(a), to order that their sentences be
         implemented. Thus, § 26.2 directs the government’s attorney in a capital case to
         file with the court a proposed Judgment and Order consistent with the regulations.

58 Fed. Reg. 4898-01, 4899-900 (emphasis added). In other words, the purpose of creating § 26.2

and directing federal prosecutors to file a proposed judgment and order with the court was to ensure

that federal prosecutors received the necessary authorization by conditioning the regulation upon


   7
       See Ex. B.
   8
       See Ex. D, United States v. Honken, No. 3:01-cr-3047-LTS, ECF No. 807 (N.D. Iowa June 15, 2020).




                                                       6
    Case 3:01-cr-03047-LTS-KEM Document 810-1 Filed 07/08/20 Page 8 of 14
judicial action. As the response makes clear, when the Government proceeds to set a date without

submitting a proposed judgment and order, it lacks the requisite authority specified in the

framework of the rules, and renders the BOP date-setting non-operational.

         Federal prosecutors have, in compliance with § 26.2, regularly filed the requisite proposed

judgment and order in other federal death penalty cases. See, e.g., Ex..E, United States’ Notice to

File Proposed J. Pursuant to 28 C.F.R. § 26.2, United States v. Duncan, No. 2:07-cr-00023, ECF

No. 597 (D. Id. Oct. 29, 2008) (proposing the court order “that the sentence shall be executed on

a date and at a place designated by the Director of the Federal Bureau of Prisons”); Ex..F, J. of the

Court, United States v. Duncan, No. 2:07-cr-00023, ECF No. 598 (D. Id. Nov. 3, 2008).

         In other instances, when the court has acted without waiting for the Government’s proposed

judgment and order, the Government has acquiesced to the court’s issuance of an order setting the

execution date. In the case of David Paul Hammer, the sentencing court set an execution date of

November 15, 2000. 9 See Ex. G, Order Setting Date for the Implementation of the Death Sentence,

United States v. Hammer, No. 4:96-cr-00239-JHS, ECF No. 711 (M.D. Pa. Sept. 21, 2000). The

Government noted its preference for a different date, but refrained from challenging the court’s

exercise of authority. Ex. H, Government’s Memorandum Regarding Setting of an Execution Date,

United States v. Hammer, No. 4:96-cr-00239-JHS, ECF No. 709 at 3-4 (M.D. Pa. Sept. 20, 2000).

In a subsequent memorandum, the Government acknowledged that the regulations “do not

necessitate that the Court fix a specific time or date” but “those same rules recognize this Court’s

inherent authority to do so. 28 C.F.R. § 26.3(a).” Ex. I, Government’s Mem. Regarding Setting of




   9
     Mr. Hammer was resentenced to life without parole in § 2255 proceedings after the district court granted relief
based on the Federal Government’s Brady violation. See United States v. Hammer, 564 F.3d 628, 629 (3d Cir. 2009).




                                                         7
       Case 3:01-cr-03047-LTS-KEM Document 810-1 Filed 07/08/20 Page 9 of 14
a Particular Time Frame for Execution, United States v. Hammer, No. 4:96-cr-00239-JHS, ECF

No. 719 at 3 (M.D. Pa. Oct. 10, 2000).

         The DOJ’s responses to other comments made during rulemaking further demonstrate its

recognition that its date-setting authority is limited and is superseded by that of the district court:

         [F]ar from contemplating the unilateral exercise of executive authority . . . [,] the
         proposed rule directs government attorneys to seek a court order directing that
         execution be by lethal injection, and at a date and place determined by the
         Department of Justice. § 26.2. Indeed, the very provision the comments find an
         “invasion” of the prerogatives of the federal judiciary begin with the qualifying
         language, “Except to the extent a court orders otherwise * * *” § 26.3(a)(1). Section
         26.4 also begins with that qualifier.

58 Fed. Reg. 4898-01, 4900 (emphasis added).

         The text of § 26.3, which makes provisions relating to “date, time, place, and method of

execution,” for example, is premised on the court’s implementation authority: the section expressly

states that the sentence of death shall be executed in accordance with those provisions “[e]xcept

to the extent a court orders otherwise.” 28 C.F.R. § 26.3(a) (emphasis added); see also 58 Fed.

Reg. 4898-01, 4899-900. Another section of the rules, § 26.4, which provides for BOP’s

notification of the prisoner, for the prisoner’s access to his spiritual advisers, attorneys, and family

members, among others, and for witnesses to the execution, contains the identical clause, “Except

to the extent a court orders otherwise.” 28 C.F.R. § 26.4 (emphasis added); see also 58 Fed. Reg.

4898-01, 4899-900. 10 The text of DOJ’s own rules and its rationale for them thus represent an

express recognition of the district court’s firmly rooted, and exclusive, authority to implement

death sentences.




    10
       Compare § 26.5, “Attendance at or participation in executions by Department of Justice personnel.” In contrast
to §§ 26.3-4, this provision addresses DOJ personnel issues and presumably falls outside of the Court’s traditional
implementation authority; it also notably does not contain the introductory phrase, “Except to the extent a court orders
otherwise.”


                                                           8
    Case 3:01-cr-03047-LTS-KEM Document 810-1 Filed 07/08/20 Page 10 of 14
       However, despite the Government’s repeated assertions that its attorneys are directed to

seek a court order to set an execution date, the three federal executions that have been carried out

since 1963 demonstrate that the Government does not faithfully enforce its own regulations. For

Mr. Timothy McVeigh and Mr. Louis Jones, Jr., the Government directed the BOP to set dates

despite knowing it lacked authority to do so. By contrast, in Mr. Garza’s case, the court issued an

order of inquiry as to the execution date, and, several days later, set the execution date. See Ex. J,

Order Setting Execution Date, United States v. Garza, No. 1:97-cv-00273, ECF No. 18 (S.D. Tex.

May 26, 2000). The Government never challenged the court’s authority in this regard, and,

moreover, defended the court’s date setting by invoking its regulation, stating that “[t]his Court’s

order setting an execution date fully conforms with 28 C.F.R. § 26.3.” See Ex. K, United States’

Opp’n to Movant Garza’s Mot. to Reconsider Setting an Execution Date, United States v. Garza,

No. 1:97-cv-00273, ECF No. 21, at paras. 3-4 (S.D. Tex. Jun. 19, 2000). President Clinton

subsequently issued Mr. Garza two time limited reprieves before Mr. Garza was executed. In light

of the prior set of executions, this Court should ensure that the regulations are enforced as to Mr.

Honken.

       Indeed, nowhere in the regulations for the Implementation of Death Sentences in Part 26

has the DOJ disclaimed the codification of enforceable rights, as it has done elsewhere. The DOJ’s

regulations regarding clemency procedures expressly state:

       The regulations contained in this part are advisory only and for the internal
       guidance of Department of Justice personnel. They create no enforceable rights in
       persons applying for executive clemency, nor do they restrict the authority granted
       to the President under Article II, section 2 of the Constitution.
28 C.F.R. § 1.11. Similarly, the DOJ Manual containing the death penalty protocol provides

“internal Department of Justice guidance” and is “not intended to, does not, and may not be

relied upon to create any rights, substantive or procedural, enforceable at law by any party in any



                                                  9
    Case 3:01-cr-03047-LTS-KEM Document 810-1 Filed 07/08/20 Page 11 of 14
matter civil or criminal.” Nichols v. Reno, 124 F.3d 1376, 1377 (10th Cir. 1997) (quoting United

States Attorney’s Manual at § 1-1.100). No such disclaimer appears in the regulations governing

date-setting, and the rights codified in the regulation can therefore be enforced by this Court.

        Yet in Mr. Honken’s case, the Government never submitted the necessary proposed

judgment and order to this Court. It instead unilaterally scheduled Mr. Honken’s execution.

Because DOJ has never requested or obtained authorization for the BOP to determine Mr.

Honken’s execution date pursuant to 28 C.F.R. § 26.2, the BOP lacks the authority on its own to

set a date.

        The BOP’s action setting Mr. Honken’s execution date is ultra vires: it lacks the authority

on its own to set a date. This Court should enter an order declaring the BOP’s action null and void.

An order nunc pro tunc would not be proper in light of 28 C.F.R. § 26.4, which requires that Mr.

Honken must be notified of his execution date “at least 20 days in advance.”




                                                 10
    Case 3:01-cr-03047-LTS-KEM Document 810-1 Filed 07/08/20 Page 12 of 14
                                        CONCLUSION

       For the foregoing reasons, Mr. Honken respectfully requests that this Court issue an order

declaring the BOP’s setting of a July 17, 2020, execution date, null and void.

                                                     Respectfully submitted,

                                                     /s/ Timothy Kane
                                                     Timothy Kane
                                                     Assistant Federal Defender
                                                     Shawn Nolan
                                                     Chief, Capital Habeas Unit
                                                     Federal Community Defender Office
                                                     for the Eastern District of Pennsylvania
                                                     601 Walnut Street, Suite 545W
                                                     Philadelphia, PA 19106
                                                     215-928-0520 (phone)
                                                     215-928-0826 (fax)
                                                     Shawn_Nolan@fd.org
                                                     Timothy_Kane@fd.org

                                                     Attorneys for Dustin Honken
Dated: July 8, 2020




                                                11
   Case 3:01-cr-03047-LTS-KEM Document 810-1 Filed 07/08/20 Page 13 of 14
                                      CERTIFICATE OF SERVICE


       I hereby certify that on July 8, 2020, the foregoing was filed electronically with the Clerk

of the Court to be served by operation of the Court’s electronic filing system upon the following

attorneys for the United States:

                                             Sean R. Berry
                                            Justin Lightfoot
                                   Assistant United States Attorneys
                                      111 7th Avenue SE, Box 1
                                      Cedar Rapids, Iowa 52401


                                                       /s/ Timothy Kane
                                                       Timothy Kane
                                                       Attorney for Dustin Honken




   Case 3:01-cr-03047-LTS-KEM Document 810-1 Filed 07/08/20 Page 14 of 14
